IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 25, 2008
                                     No. 06-40892
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

EDWIN T LIMBRICK

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:96-CR-54-2


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Edwin T. Limbrick, a federal prisoner, was convicted on several counts of
conspiracy and obstruction of interstate commerce by attempted robbery and the
use of a firearm in connection with the attempted robberies. He appeals the
district court’s denial of his motion for a reduction of his sentence pursuant to
18 U.S.C. § 3582(c)(2). He argues that retroactive amendments to U.S.S.G.
§ 2K2.4 entitle him to a lower sentencing range for his offenses.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-40892

      Because none of the enhancements to his two obstruction-of-commerce
offenses under 18 U.S.C. § 1951 required the involvement of a firearm, the
amendments to U.S.S.G. § 2K2.4 are not relevant to Limbrick’s sentence.
Compare United States v. Dixon, 273 F.3d 636, 642-44 (5th Cir. 2001).
Accordingly, Limbrick has shown no abuse of discretion in the district court’s
denial of his motion. United States v. Pardue, 36 F.3d 429, 430 (5th Cir. 1994).
      AFFIRMED.




                                       2